Exhibit 10.2

January 7, 2016

Mary Amicucci

 

LOGO [g441989black.jpg]

Dear Mary,

It’s my pleasure to confirm our offer. The following represents the key elements
of our offer:

 

  Position:    Chief Merchandising Officer   Reports to:    Jaime Carey – Chief
Operations Officer   Starting Date:    January 4, 2016   Base Salary:   
$525,000 per annum, subject to appropriate tax withholdings and deductions,
payable in accordance with the Company’s normal payroll cycle.   Incentive
Compensation:    Eligible to participate in our Incentive Compensation Plan in
accordance with the terms and conditions of any applicable plan document. The
target level annual bonus payment for your position is 60% of your base salary.
Payments under the plan are based upon achievement of measurable objectives as
defined by the Company each fiscal year. The fiscal year period is defined as
May 1st to April 30th.   Long-Term Incentive Plan:    Subject to the approval by
our Compensation Committee, you will be eligible to participate in our annual
long-term incentive program (LTIP). Given your role and responsibilities, your
total target long-term incentive grant value for Fiscal Year 2017 is $450,000,
which will be delivered 50% in restricted stock units (RSUs) and 50% in
performance stock units (PSUs). The RSUs will be subject to a 3-year graded
vesting schedule and the PSUs will vest at the end of a 3-year performance cycle
based on the achievement of certain financial metrics. The actual number of RSUs
and PSUs will be calculated using the closing price of our common stock on the
grant date.   Benefits:    During your employment, you will be eligible for
employee benefits consistent with the Company’s practices and applicable law and
in accordance with the terms of the applicable benefit plans as they currently
exist and subject to any future modifications in the Company’s discretion. You
will be eligible to participate in the Company’s health and welfare programs
after sixty (60) days of continuous employment. Plan details to follow, upon
acceptance of offer of employment.



--------------------------------------------------------------------------------

  401(k) Savings Plan:    Eligible to contribute and to receive company matching
contributions after completing after completing 1,000 hours in a year (i.e.,
after approximately six months of continuous full-time service) in accordance
with the terms and conditions of the applicable plan.   Vacation:    4 weeks
annually  

Severance:

  

Should your employment terminate for any reason other than your voluntary
resignation or termination by the Company for “Cause” as defined below, you will
be eligible to receive a severance package that will be equal to twelve
(12) months of base salary, payable in bi-weekly installments, less applicable
taxes and withholdings.

 

By signing below, you understand and agree that any severance benefits provided
by the Company are contingent on your executing a General Release in the form
provided by the Company in exchange for severance benefits at the time the
severance benefits are offered.

For purposes of this letter, to the extent permitted and in accordance with
applicable law, “Cause” means (A) your engaging in misconduct or gross
negligence which is injurious to Company; (B) your indictment or conviction by a
court of competent jurisdiction with respect to any felony or other crime or
violation of law involving fraud or dishonesty (with the exception of misconduct
based in good faith on the advice of professional consultants, such as attorneys
and accountants), or your entry of a plea of nolo contendere with respect to any
felony involving fraud or dishonesty (with the exception of misconduct based in
good faith on the advice of professional consultants, such as attorneys and
accountants); (C) any gross negligence, intentional acts or intentional
omissions by you, as determined by the Company in connection with the
performance of the duties and responsibilities of your employment hereunder;
(D) engaging in any act of misconduct or moral turpitude, as determined by the
Company; (E) abuse of or dependency on alcohol or drugs (illicit or otherwise)
which adversely affects job performance; (F) failure or refusal by you to
properly perform (as determined by the Company in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment for
reasons other than Disability or authorized leave, or to properly perform or
follow (as determined by the Company in its reasonable discretion and judgment)
any lawful direction by the Company; or (G) breach of this Agreement or of any
other duty to, written policy of, or agreement with the Company.

During your employment, you will be subject to all of the policies, rules and
regulations applicable to employees of the Company, as they currently exist and
subject to any future modifications in the Company’s discretion.

By signing below, you represent, and hereby confirm, that you are not subject to
any currently effective employment contract, or any other contractual or other
binding obligations pursuant to which your employment or employment activities
with or on behalf of the Company may be subject to any restrictions, including
without limitation, any agreements or other obligations or documents relating to
non-competition, confidentiality, trade secrets, proprietary information or
works for hire.

This offer is contingent upon verification of your identity and your ability to
legally work for the Company in the United States. In addition, this offer is
contingent upon satisfactory references and verification of your employment
record, academic credentials and any certifications represented on your
employment application and/or resume.



--------------------------------------------------------------------------------

This letter is merely a summary of the principal terms of our employment offer,
is not a contract of employment for any definite period of time and does not
alter your at-will employment status. This letter supersedes any prior or
subsequent oral or written representations regarding the terms of potential
employment with the Company. By signing below, you acknowledge that you are not
relying on any representations other than those set forth in this letter. You
also will be required to sign the enclosed Terms and Conditions of Employment as
a condition of your employment with the Company.

If you wish to accept this offer of employment as set forth above, please sign
both documents and return to me as soon as possible. If you have any questions,
please call me at your convenience at 212-633-3280.

 

Sincerely, /s/ Michelle Smith Michelle Smith Vice President, Human Resources
Enclosure Agreed and Accepted: /s/ Mary Amicucci